                              Case 1:19-mj-00010-AWA Document 1 Filed 01/09/19 Page 1 of 10
 AO 9l (Rev. I 1/l   I   )   Criminal Complaint                        SEALED
1/9/2019
1/8/2019
                                                  Umrpn Srarps Drsrrucr CoURT
                                                                             for the
                                  1:19-MJ-10-AWA                     District of Columbia

                         United States ofAmerica
                                          V.
                                                                                       Case:    1:1   9-mj-00004
                               Michaei Ezeagbor                                        Assigned To . Magistrate Judge Deborah A' Robinson
                               DOB 09/13/1996                                          Assign. Dale : 01 107 12019
                                                                                       Description: Criminal ComplainUArrest Warrant


                                    Defendant(s)


                                                           CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)               of             1112512015-112512016 in the county of                                                 in the

                                  District of          Columbia            , the defendant(s) violated:

               Codθ          Sθ   θ
                                  ″οη                                                   Offense Description
 18U S.C§ §2252(ax2)and(bXl)                              did knowingly conspire with Jong Woo Son to knowingly distribute any visual
                                                          depiction using any means and facility of interstate and foreign commerce,
                                                          including by computer, where the visual depiction involved the use of a minor
                                                          engaging in sexually explicit conduct as defined in 18 U.S.C. S 2256(2)(4),
                                                          and such visual depiction is of such conduct.




           This crilninal complaint is based on these facts:

SEE Al 「 ACHED                STAttEMENT OF FACTS




           d   Continued on the attached sheet.

                                                                                                物             i轟    縣血%夕               :


                                                                                                            Cο ″′″ノ
                                                                                                                  ′α″′           α′′
                                                                                                                                   ′
                                                                                                                         ̀slg″
                                                                                                          SA Darrell Frank!in,HSI
                                                                                                             Printed name and title


Sworll to before rne and signed telephonically.



Date:       01/07/2019


                                                  Washington, D.C.                          Deborah A. Robinson, United States Magistrate Judge
 City and state:
                                                                                                             Printed name and tille
               Case 1:19-mj-00010-AWA Document 1 Filed 01/09/19 Page 2 of 10
                                               SEALED

                                   AFFIDAVIT IN SUPPORT OF A
                         CRIMINAL COMPLAINT AND ARREST WARRANT


             I, Danell Franklin, a Special Agent (SA) with U.S. Immigration and Customs Enforcement
      (ICE) - Homeland Security Investigations (HSI), being duly swom, depose and state as follows:

             I am a Special Agent of HSI and      have been so employed since February 2007. I have
      successfully completed the eleven-week Criminal Investigator Training Program at the Federal
      Law Enforcement Training Center; and the eleven-week Special Agent Basic Training course
      offered by ICE. As part ofmy duties, I investigate criminal violations relating to child exploitation
      and child pomography, including violations pertaining to persons traveling in interstate and foreign
      commerce to sexually exploit children, coercion and enticement, and the illegal production,
      distribution, receipt and possession of child pomography, in violation of Title 18, United States
      Code, Sections 2423,2422,2251,2252, and 2252A.1 have personally conducted and participated
      in numerous child exploitation and child pornography investigations, search warrants, interviews
      and computer forensic examinations. I have received training and instruction in the field of
      investigation of child pomography and have had the opportunity to participate in investigations
      relating to the sexual exploitation of children. I have successfully completed several basic and
      advanced child exploitation and child pomography investigation courses, including online
      undercover techniques, child sex tourism, undercover chat, peer to peer investigations, and data
      recovery and acquisition. Based on my training and experience, I have provided training and
      instruction to other law enforcement officers on how to conduct child exploitation and child
      pomography investigations. As part of my training and experience, I have reviewed images
      containing child pomography in a variety of formats (such as digital still images and video images)
      and media (such as storage devices, the Intemet, and printed images).

             This case involves an intemational investigation ofa Tor network-based child pomography
      website called.,The Website."l The Website server was physically located in South Korea.

             This affidavit   is  submitted in support of a complaint charging Michaet Ezeagbor
      (hereinafter "Ezeagbor") with conspiracy to Distribute child Pomography, in violation of Title
      18, Unired States code, Sections 2252(a)(2) and (b)(l). This affidavit is intended to show merely
      that there is sufficient probable cause for the requested warrant and does not set forth all of my
      knowledge about this matter. The statements in this affidavit are based on my investigation of this



      I The actual name of "The Website" is known to law enforcement. The disclosure of the name of
      ff," W"Urii" *"u1d potentially alert its users to the fact that law enforcement action is being taken
      asainst-users ol thd Website. thereby provoking users to notiry other users of law enforcement
      IE iiir". rilJ. -aloi'a.rr-v .uia.nce.' According'ly. to protect the confidentiality and integritv
                                                                                                            of
      rl{;ft.G        t.;;rtiguii* inuoi".d in this matter]spec.ilic names and other identifuin-g factors have
      iil.r'iEpiiSJ*itii'g.n"ii-   t".r.   and the website i,vill be identified herein as "The website'"



R藝
     ￨:li:llll[11:」 :dii;i]:l11算 libinson
           Case 1:19-mj-00010-AWA Document 1 Filed 01/09/19 Page 3 of 10
                          v

matter as well as information conveyed to me by other law enforcement officers, including agents
with the Internal Revenue Service - Criminal Investigation (IRS-C!, Cyber Crimes Unit.


                                   DEFINITION OF TERMS

The Tor Network

        Tor is a computer network which anonymizes Intemet activity by routing a user's
communications through a global network of relay computers (or proxies), thus effectively
masking the internet-protocol ("1P") address of the user. An "IP address" is a unique numeric
address (used by computers on the interne| that is assigned to properly direct internet traffic. A
publically visible IP address can allow for the identification of the user and hisftrer location.
To access the Tor network, a user has to install freely available Tor software, which relays only
the IP address of the last relay computer (the "exit node"), as opposed to the user's actual IP
address. There is no practical method to trace a user's actual IP address back through those Tor
relay computers.

       The Tor network makes it possible for a user to operate a special type of website, called
"hidden services," which uses a web address that is comprised of a series of l6 algorithm-generated
characters (such as "asdlk8fs9dflku7f') followed by the suffix 'o.onion." Websites, including
hidden services, have system administrator(s) (also called the "admin(s)") who are responsible for
overseeing and operating these websites.

Bitcoin

        Bitcoin ("BTC") is one type of virtual cunency that is circulated over the Internet. BTC is
not issued by any government, bank, or company but rather is controlled through computer
software. Generally, BTC is sent and received using a BTC "address," which is like a bank account
number and is represented by a case-sensitive string of numbers and letters. Each BTC address is
controlled through the use of a unique private key, a cryptographic equivalent of a password. Users
can operate multiple BTC addresses at any given time, with the possibility of using a unique BTC
address for every transaction.

        BTC fluctuates in value. Around March 5,2018, one BTC was worth approximately
S11,573.00. A typical user purchases BTC from a BTC virtual-currency exchange, which is a
business that allows customers to trade virtual currencies for conventional money (e.g., U.S.
dollars, euros, etc.). Little to no personally identifiable information about the sender or recipient
is transmitted in a BTC transaction itself. However, virtual currency exchanges are required by
U.S. law to collect identifuing information of their customers and verify their clients' identities.

          To send BTC to another    address, the sender transmits a transaction announcement,
                                                                                         sender's
cryptographicatly signed with the sender's private key, across the BTC network. Once the
         Case 1:19-mj-00010-AWA Document 1 Filed 01/09/19 Page 4 of 10




transaction announcement is verified, the transaction is added to the blockchain. The blockchain
is a decentralized, public ledger that logs every BTC transaction. In some instances, blockchain
analysis can reveal whether multiple BTC addresses are controlled by the same individual or entity.
For example, analyzing the data underlying BTC transactions allowed for the creation of large
databases that grouped BTC transactions into "clusters." This analysis allowed for the
identification ofBTC addresses that were involved in transacting with the same addresses.

                                        THE WEBSITE

      "The Website" was a website dedicated to the advertisement and distribution of child
pomography that operated as a hidden service on the Tor network until March of2018 when it
was seized by law enforcement. On or about September 28,2017, February 8,2018, and February
22,2018, from a location in Washinglon, D.C. law enforcement agents accessed The Website and
documented its content, which is described herein. The Website was used to host and distribute
video files depicting child pomography that could be downloaded by site users. The Website was
not intended to be used to upload pomography ofadults, as evidenced on the upload page on The
Website which clearly stated: "Do not upload adult pom."

        On the video search page of The Website, there was a list of keyword search terms and the
number of videos associated with the keyword. When law enforcement accessed the contents of
The Website on or about February 8, 2018, it was determined that some of the top keyword search
terms included "PTHC" (over 10,000 videos), "PEDO" (over 7,000 videos), "2yo%" (over 4,000
videos) and "4yo%" (over 4,000 videos).2

        On or about February 8, 2018, The Website indicated on its download page details that its
users had downloaded video files from The Website more than a million times. On or about March
5,2018, The Website server had over 200,000 unique video files, which totaled approximately
eight terabytes of data.

        Any user could create a free account on The Website by creating a usemame and password.
Only after the user registered an account could the user browse previews of videos available for
download and post text to The Website. To download videos from the site, users used "points,"
which were allocated to users by The Website. A registered user could eam points from The
Website in several ways: (1) uploading videos depicting child pomography; (2) referring new
users to The Website; (3) paying for a "VIP" account, which lasted for six months, entitled a user
to unlimited downloads, and was priced at 0.03 BTC (approximately $327.60 as of March 1, 2018);




2 I am aware from my training and experience that                                            PEDO
                 ,,ped'ophile,"ind                   :'!TflC" stands,for "preteen hardcore,"
                                                                                     of
ir ri.i.i.r.. to                   the ieferences to "2yo"  and "4yo" represent ages    children.
         Case 1:19-mj-00010-AWA Document 1 Filed 01/09/19 Page 5 of 10




or (4) paying for points incrementally (i.e., .02 BTC for 230 points).3 Points were not transferable
to any other website or application. Once a customer sent BTC to The Website, the BTC could not
be refunded or redirected. The points obtained by the payment of BTC could only be used for
downloading videos.

        Certain personsjoined the conspiracy to distribute child pomography by uploading videos
to The Website. Those co-conspirators who uploaded videos of child pomography to The Website
for "points" also eamed additional "points" each time a customer of the site downloaded that
particular video from The Website. Thus, the co-conspirators had a shared goal as part of the
conspiracy - increasing the number ofunique videos on The Website to drive additional traffic to
it, which in tum led to greater downloads and more points for the co-conspirators. When uploading
videos, the co-conspirators would use explicit file names highlighting the content as showing the
sexual exploitation of minors and would add tags that customers could search for, such as PTHC,
2yo, etc. In order to prevent duplicate videos from being uploaded, The Website operated a digital
hash-value check of videos the co-conspirators uploaded in order to compare the video to other
videos previously uploaded to the site. The Website did not allow a co-conspirator to upload a
video whose hash value matched something previously uploaded to the site.

       During the course of the investigation, law enforcement agents in Washington, D.C.
accessed The Website on multiple occasions, including on or about September 28,2017, February
8,2018, and February 22,2018,observed its functionality by browsing the listings on The Website,
and conducted undercover purchases by downloading child pomography video files from The
Website. These downloaded child pomography video files included pre-pubescent children,
infants, and toddlers engaged in sexually explicit conduct. Each video available for download
from The Website had a title, a description (ii added by the co-conspirator), "tags" with iurther
descriptions ofthe video enabling a user to more easily locate a particular category ofvideo using
The Website's search function, and a preview thumbnail image that contained approximately
sixteen unique still images from the video.

           INVESTIGATION OF THE ADMINISTRATOR OF THE WEBSITE

       On or about September 1,2017,Iaw enforcement reviewed the source code oi The
Website's homepage, which could be viewed by right-clicking on The Website in the Tor browser
and selecting "View Page Source." In reviewing the source code, law enforcement discovered that
The Website had failed to conceal an IP address, likely due to user error on the part of the
administrator. This IP address resolved to a telecommunications provider in South Korea.
Subsequent investigation confirmed that this IP address was registered in the name ofJong Woo
Son and was serviced at his residence in South Korea.



3
 Bitcoin is volatile and the price of bitcoin can fluctuate on an ho^urly basis. Between .J-"9.y
ZOf Z -a i1U*".V-ZOiS, fo.'"*u.ple, 1 bitcoin fluctuated in
                                                              price from approximately $1,000 to
$20,000 usD.
           Case 1:19-mj-00010-AWA Document 1 Filed 01/09/19 Page 6 of 10




         On February 28, 2018, a federal magisftate judge in the United States District Court for the
District of Columbia issued an arrest warrant for Jong Woo Son. See 1:18-mj-00019 (GMH)
(Sealed). On or about March 5, 2018, South Korean law enforcement executed a search warrant at
the residence of Jong Woo Son in South Korea. Pursuant to the search, South Korean law
enforcement seized The Website's server and associated electronic storage media from the
bedroom of Jong Woo Son - The Website's administrator. South Korean law enforcement then
provided to U.S. law enforcement a forensic image of the server. U.S. law enforcement
subsequently obtained a federal search warrant to review this forensic image. See 1 : 18-sw-00052
(RMM) (Sealed).

        A review of the imaged data confirmed that The Website was hosted on the seized server.
A review ofa sample ofthe video files further corroborated that The Website was dedicated to the
distribution of child pomography. The customer data generally identified which user was
associated with which BTC payment to The Website. A review of a sample of the payments to
The Website cross-referenced against the usemame and download data from the server revealed
that each payment to The Website conesponded with the user downloading at least one video from
The Website. A review ofthe forensic image ofthe server further revealed that certain customers
that paid BTC into The Website were also co-conspirators who uploaded content to the site.

        On August 8,2018, a federal grand jury in the District of Columbia indicted Jong Woo Son
on various counts, including Conspiracy to Distribute Child Pomography, in violation of 18 U.S.C.
Sections 2252(a)(2) and (b)(1). See 1:18-mj-00243 (DAF) (Sealed).

        IDENTIFICATION OF CO-CONSPIRATOR EZEAGBOR (a/k/a MIKEXPI)

        As part ofthe investigation, law enforcement reviewed the forensic image ofthe server to
obtain leads on the customers of The Website. After law enforcement identified a unique BTC
address that sent BTC to the site, law enforcement would send subpoenas to the virtual-currency
exchanges that transacted with those addresses to identifo who the pelson was behind the
transaction. Law enforcement has arrested many of the subsequently identified customers.

        A review of the forensic image of the server revealed a transfer of approximately 0. I BTC
(worth about $38.00) on January 29,2016 from a BTC address to The website's BTC address
starting in 1BwB.4 Subpoena retums from a virtual-currency exchange in the United States ("BTC
Exchange,,) revealed that the source of this BTC transfer was from BTC Exchange Account
number starting with 528a ("Subject BTC Exchange Account").

        Law enforcement's review ofthe forensic image of the server revealed that The Website
created the BTC address stadng with lBwB for a user account in the name of mikexpl
                                                                                     (as noted,
each user account on The Website received a unique BTC address to receive payments from that

a   BTC addresses are identified by their first four characters, much like bank account are often
identified by their last four numbers.
            Case 1:19-mj-00010-AWA Document 1 Filed 01/09/19 Page 7 of 10




person). A review of co-conspirator mikexpl's account revealed that between approximately
January 28, 2016 and February 19, 2016, co-conspirator mikexpl downloaded approximately 42
videos from The Website with video file names and descriptions indicative of child pomography.
Additionally, from approximately November 25, 2015 to January 25, 2016, co-conspirator
mikexpl uploaded approximately 10 videos to The Website.

        Your affiant reviewed co-conspirator mikexpl's uploads to The Website and confirmed
the videos depicted child pornography. For example, video file scara2_00151.avi with file
description "Girl" was uploaded to The Website by co-conspirator mikexpl on January 25,2016.
The video is five minutes and thirty seconds and depicts a nude female child, approximately seven
to ten years old. The child is posing in front of a web camera and switches between several
sexually suggestive poses, including posing on her hands and knees while she positions her
buttocks towards the camera and uses her hands to spread apart her buttocks to expose her
genitalia. During the video, the child also sits in a chair facing the camera and spreads her legs to
provide a close up view ofher pubic area as she uses her fingers to expose her genitalia. Customers
of The Website downloaded this video approximately four times.

       Another video uploaded to The Website by co-conspirator mikexpl was entitled
scaru2_00172.avi with file description "Girl" on January 25, 2016. The video is almost fourteen
minutes long. The video starts with a message which reads, "13 red my cap so hot" and contains
a collage  ofphotographs depicting a clothed female child, approximately ten to thirteen years old,
sitting in front ofa web camera. The child initially exposes her right breast to the camera and then
removes her pants. The child appears to move the camera to face her pubic area and uses her
fingers to masturbate her genitalia. Towards the end ofthe video, the child continues to masturbate
herself by using her fingers and also inserts a crayon into her vagina. Users of The Website
downloaded this video approximately three times.

        Subpoena retums from the BTC Exchange revealed that the Subject BTC Exchange
Account (which sent BTC to The Website) was created on or about November 18, 2013 with the
following know-your-customer data:

       -     registered in the name of MICHAEL EZEAGBOR ("EZEAGBOR");
       -     with a date of birth of September 13, 1996;
       -     an address of3444 Winding Shore Lane, Pflugerville, Texas 78660;
       -     using a Social Security number ending in9979;
       -     a phone number of512-822-3381; and
       -     an email address of michaelezeagbor@yahoo.com.

        As part of the BTC Exchange's legally required customer due diligence rules, the BTC
Exchange confirmed this email address and phone number by sending messages to which the user
had to reply.

        Subpoena retums         from Yahoo revealed that the email address of
michaelezeagbor@yahoo.com was created on February 3,2008 and also is registered to "Mr.
        Case 1:19-mj-00010-AWA Document 1 Filed 01/09/19 Page 8 of 10




Michael Ezeagbor" with the same telephone number that EZEAGBOR provided when he created
the Subject BTC Exchange Account. The Yahoo account also provided a postal code of78660,
which is the same postal code provided by EZEAGBOR when he created the Subject BTC
Exchange Account on January 29,2016.

       The Subject BTC Exchange Account was funded by an A+ Federal Credit Union
("A+FCU") checking account ending in 7569 and a A+FCU debit card ending in 2098. Subpoena
retums revealed that both of these payment methods were listed in EZEAGBOR's name. The
subpoena retums further revealed that EZEAGBOR opened the account ending in 7569 in 2012.
EZEAGBOR provided the same date of birth, social security number, home address, and email
address when he opened this A+FCU bank account that he had provided to the BTC Exchange
when he opened the Subject BTC Exchange Account. Additionally, subsequent law enforcement
investigation identified counter security footage from A+FCU on December 4, 2017, which shows
an individual resembling EZEAGBOR's driver's license photo accessing his account.

                                       CONCLUSION

         Numerous co-conspirators, to include co-conspirator EZEAGBOR, conspired with the
administrator of The Website, co-conspirator Jong Woo Son, to upload child pomography videos
files to The Website for dissemination to The Website's vast customer base. The co-conspirators
entered into this agreement to benefit:

       a.    co-conspirator Jong Woo Son, who obtained illicit income as co-conspirators
uploaded more video files to The Website, which customers then paid to access; and

       b.      co-conspirator EZEAGBOR, who derived points from uploading videos and further
points from the uploads when users of The Website downloaded his videos, which points could
then be redeemed to download new video files from The Website.




                                               7
         Case 1:19-mj-00010-AWA Document 1 Filed 01/09/19 Page 9 of 10




        Accordingly, based on the above facts, your affiant submits that there is probable cause to
believe that between at least on or about November 25,2015 and on or about January 25,2016,
EZEAGBOR committed the offense of Conspiracy to Distribute Child Pornography, in violation
of Title 18, United States Code, Sections 2252(a)(2) and (b)(1).



                                                                             ル」
                                             SA Darrell Franklin



Attested to by the applicant in accordance with the requirements    Fed.R.Crim.P,4.l based on
                                                                    2019


                                                             Deborah A. Robinson
                                             United States Magistrate Judge
                         Case 1:19-mj-00010-AWA Document 1 Filed 01/09/19 Page 10 of 10

P442(Rcv H/11)Arrest Wanant
                                             W             SEALED                      V



                                        Umrpo SrarEs Drsrrucr Counr
                                                               for the

                                                         District ofColumbia


                  United States ofAmerica
                               V.

                                                                                                                                       n
                    MICHAEL EZEAGBOR                                     R::inilil1111[li:」
                        D.0.B.09ノ 13/1996
                                                                                                    ￨[iili:!1llr]ibinS°


                            Defendant


                                                    ARREST WARRANT
To:      Any authorizedlaw enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be   arrested) MICHAEL EZEAGBOR
who is accused of an offense or violation based on the following document filed with the court:

fl Indictment D Superseding Indictment D Information D Superseding Information d                                              Complaint
0 Probation Violation Petition fl Supervised Release Violation Petition DViolation Notice 0                                   Order of the Court

This offense is briefly described as follows:
  Conspiracy to Distribute Child Pornography, in violation of 18 U.S.C. Sections 2252(a)(2) and (b)(1)




Date:        01/07/2019


City and state:         Washington, D.C.                                 Deborah A. Robinson, United States Magistrate Judge
                                                                                           Printed name and tille


                                                              Return

         This warrant was received on       @ate)                   , and the person was arrested on @arc)
at作 ヶα″グS′αり


Datei lNVES丁 IGAttE                     COPY ONLY
                                                                                       Arre sting ofic   e   r's s ignature
                                    N
          US MARSHAL                    :‖L』        生
                                                    夕
                                                    2ル                                     Printed name and tille
